DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed March 3rd, 2021 have been entered. Claims 1-6, 11-18, and 20 remain pending in the application.
Election/Restrictions
Applicant’s election of Species I corresponding to FIGS. 1-7 and claims 1-6, 11-18, and 20 in the reply filed on March 3rd, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). In light of the lack of a formal and explicit traverse, and in light of generic claim 1 being found unallowable as the only contingent factor in applicant’s Remarks (see page 7, lines 21-24), the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Longnecker et al. (U.S. Pub. No. 20180146796); hereafter “Longnecker”.
Regarding claim 1, Longnecker discloses (FIGS. 1, 4, 10-15) a foldable bassinet comprising: a top rail assembly (12; FIGS. 1 and 10); at least one first hinge assembly (plates 124 and constituents thereof; FIG. 13) combined with the top rail assembly (As illustrated in FIGS. 10); at least one second hinge assembly (16; FIG. 15) rotatably combined with the at least one first hinge assembly (as illustrated between FIGS. 10-15); at least one leg assembly (14; FIG. 15) connected to the at least one second hinge assembly (as illustrated in FIGS. 10-15), the at least one leg assembly being foldable relative to the top rail assembly by rotation of the at least one second hinge assembly relative to the at least one first hinge assembly (as illustrated between FIGS. 1 and 4, and 10-15); and at least one latch assembly (120/131/132/134/135/136/137; FIGS. 12) movably disposed on one of the at least one first hinge assembly and the at least one second hinge assembly to engage with the other one of the at least one first hinge assembly and the at least one second hinge assembly (as illustrated in FIGS. 12 and 15) for restraining the rotation of the at least one second hinge assembly relative to the at least one first hinge assembly when the at least one leg assembly is unfolded relative to the top rail assembly to an upright position (as illustrated between FIGS. 10-12 and 13-15).
Regarding claim 2, Longnecker discloses (FIGS. 10-15) the foldable bassinet of claim 1, wherein the at least one latch assembly is movably disposed on the at least one second hinge 
Regarding claim 3, Longnecker discloses (FIGS. 10, 12 and 15) the foldable bassinet of claim 2, wherein an engaging recess (125; FIG. 10) is formed on the at least one first hinge assembly (as illustrated in FIG. 10), and the at least one latch assembly comprises an engaging component (121/131/132/134/135/137; FIGS. 12 and 15) pivotally disposed on the at least one second hinge assembly for engaging with the engaging recess (wherein 132 is pivotally disposed through 137 to effect engaging the engaging portion 121 with the engaging recess 125; FIGS. 12 and 10).
Regarding claim 4, Longnecker discloses (FIGS. 10-15) the foldable bassinet of claim 3, wherein the engaging component (121/131/132/134/135/137; FIGS. 12 and 15) comprises an operating portion (131; FIG. 12/15), a pivoting portion (132; FIGS. 12/15) and an engaging portion (121; FIGS. 12/15), the pivoting portion is connected to and located between the operating portion and the engaging portion (as illustrated in FIG. 12), the pivoting portion is pivoted to the at least one second hinge assembly (as illustrated between FIGS. 12 and 15), the operating portion is at least partially exposed out of the at least one second hinge assembly (operating portion 131, as illustrated in FIG. 12), and the operating portion is configured to be operated to pivot the pivoting portion so as to drive the engaging portion to engage with or disengage from the engaging recess (as illustrated between FIGS. 10-12 and 13-15).
Regarding claim 5, Longnecker discloses (FIGS. 10-15) the foldable bassinet of claim 3, wherein the at least one latch assembly further comprises a recovering component (136; FIGS. 12 and 15) abutting between the at least one second hinge assembly and the engaging 
Regarding claim 6, Longnecker discloses (FIGS. 12 and 15) the foldable bassinet of claim 5, wherein the recovering component (136; FIGS. 12 and 15) is a compression spring (as illustrated between FIGS. 12 and 15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Chinese Application No. CN106263817A); hereafter “Xie”, in view of Lopes et al (U.S. Pub. No. 2005/0241064), hereafter “Lopes”.
Regarding claim 1, Xie discloses (FIGS. 1, 4, 5, 10) a foldable bassinet comprising: a top rail assembly (1, as illustrated in FIG. 1); at least one first hinge assembly (301/3011; FIGS. 4 and 
However, While Xie does provide a pivoting assembly (about 3; FIG. 1); Xie does not explicitly disclose at least one latch assembly movably disposed on one of the at least one first hinge assembly and the at least one second hinge assembly to engage with the other one of the at least one first hinge assembly and the at least one second hinge assembly for restraining the rotation of the at least one second hinge assembly relative to the at least one first hinge assembly when the at least one leg assembly is unfolded relative to the top rail assembly to an upright position.
Regardless, Lopes teaches (FIGS. 4A-5A) a latch assembly for a pivoting leg assembly (as illustrated in FIGS. 4A-5A) that comprises a first hinge assembly (elements about 176, 164, 180; FIG. 5A) that is pivoted about a central sheathed hinge section (about 164; FIG. 5A) in rotation with a second hinge assembly (32, 165, 166, 168, 169, 170, 171, 172, and 178; FIG. 5A), where the second hinge assembly comprises at least one latch assembly (through 166, 168, 169, 170, 171, 172, and 178; FIG. 5A).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the latching assembly and housings of Lopes (as illustrated in FIGS. 5-5A) into the free-rotating pivot coupling of Xie (about 3; FIG. 1). Wherein 
Regarding claim 2, Xie in view of Lopes discloses (Lopes: FIGS. 4A-5A) the foldable bassinet of claim 1, wherein the at least one latch assembly is movably disposed on the at least one second hinge assembly (as demonstrated in Lopes: FIGS. 4A-5A as set forth in claim 1 above).
Regarding claim 3, Xie in view of Lopes discloses (Lopes: FIG. 5) the foldable bassinet of claim 2, wherein an engaging recess (two 176; FIG. 5) is formed on the at least one first hinge assembly (as illustrated in FIG. 5; clarified in paragraph 0060: “housing 162 defines two slots 176, one for each of the discrete…positions”), and the at least one latch assembly comprises an engaging component (166/169/170/174/178) pivotally disposed (through 169) on the at least one second hinge assembly (through 171) for engaging with the engaging recess (as described in paragraph 0060: “Release lever 166 rests on fulcrum 168 and has a pin 169 that is disposed within recess 171 in… 32 to maintain release lever 166 in position on fulcrum 168. As end 170 
Regarding claim 4, Xie in view of Lopes discloses (Lopes: FIGS. 5 and 5A) the foldable bassinet of claim 3, wherein the engaging component comprises an operating portion (170; FIG. 5A), a pivoting portion (166/169; FIG. 5A) and an engaging portion (174; FIG. 5), the pivoting portion is connected to and located between the operating portion and the engaging portion (as illustrated between FIGS. 5 and 5A), the pivoting portion is pivoted to the at least one second hinge assembly (as illustrated between FIGS. 5 and 5A with connection between 171 and 169), the operating portion is at least partially exposed out of the at least one second hinge assembly (as illustrated in FIGS. 5 and 5A), and the operating portion is configured to be operated to pivot the pivoting portion so as to drive the engaging portion to engage with or disengage from the engaging recess (as illustrated in FIGS. 5 and 5A and further clarified in paragraph 0060).
Regarding claim 5, Xie in view of Lopes discloses (Lopes: FIGS. 5 and 5A) the foldable bassinet of claim 3, wherein the at least one latch assembly further comprises a recovering component (178; FIGS. 5 and 5A) abutting between the at least one second hinge assembly and the engaging component (as illustrated in FIG. 5) to bias the engaging component to engage with the engaging recess (as clarified in paragraph 0060).
Regarding claim 6, Xie in view of Lopes discloses (Lopes: FIGS. 5 and 5A) the foldable bassinet of claim 5, wherein the recovering component (178; FIG. 5A) is a compression spring (as illustrated in FIGS. 5 and 5A; further clarified in Paragraph 0060: “a spring 178 biases pawl 
Regarding claim 11, Xie in view of Lopes discloses (Lopes: FIGS. 5A) the foldable bassinet of claim 1, wherein the at least one first hinge assembly (elements about 165; FIG. 5A as set forth in claim 1 above) is received inside the at least one second hinge assembly elements about 164; FIG. 5A; as set forth in claim 1 above).
Regarding claim 12, Xie in view of Lopes discloses (Lopes: FIGS. 5 and 5A) the foldable bassinet of claim 11, wherein the at least one second hinge assembly comprises a first outer housing (within the shell body about 165; FIGS. 5 and 5A) and a second outer housing (166) detachably connected to the first outer housing (through 169/171; FIGS. 5/5A), a first receiving chamber is formed between the first outer housing and the second outer housing (as illustrated in FIGS. 5 and 5A), and the at least one first hinge assembly is received inside the first receiving chamber (as further illustrated in FIGS. 5 and 5A).
Regarding claim 13, Xie in view of Lopes discloses (Xie: FIGS. 3 and 4; Lopes: FIGS. 5 and 5A) the foldable bassinet of claim 12, wherein at least one hinge section (Lopes: 164; FIG. 5A) is formed on the top rail assembly (analogous with Xie’s 101; FIGS. 3/4 as set forth in claim 1 above);  and comprises a longitudinal axis (as demonstrated between Xie: FIG. 4 and Lopes: FIG. 5A), the at least one hinge section is sheathed in the at least one first hinge assembly (as set forth in claim 1 above where both tubular elements are sheathed in the respective first hinge assembly of Lopes and Xie), and the at least one second hinge assembly is rotatable relative to the at least one first hinge assembly around the longitudinal axis (as further set forth in claim 1 above).
Regarding claim 14, Xie in view of Lopes discloses (Lopes: Modifed FIG. 5) the foldable bassinet of claim 13, wherein an interface surface of the first receiving chamber and an interface surface of the at least one first hinge assembly are formed in arc shapes around the longitudinal axis and contact with each other (as illustrated in Modified FIG. 5).

    PNG
    media_image1.png
    291
    403
    media_image1.png
    Greyscale

Modified FIG. 5
Regarding claim 15, Xie in view of Lopes discloses (Lopes: FIGS. 5) the foldable bassinet of claim 12, wherein an abutting surface of the first receiving chamber (174 abutting with a surface thereof as illustrated in FIG. 5, where 174 is a constituent of 166 that comprises the second housing of the first receiving chamber as set forth in claim 12 above) abuts against an abutting surface (slots 176 and the arc surface therebetween as illustrated in FIG. 5) of the at least one first hinge assembly when the at least one leg assembly is unfolded relative to the top rail assembly to the upright position (as illustrated in FIG. 5).
Regarding claim 16, Xie in view of Lopes discloses (Lopes: FIGS. 5 and 5A) the foldable bassinet of claim 12, wherein the at least one first hinge assembly comprises a first portion 
Regarding claim 17, Xie in view of Lopes discloses (Xie: FIGS. 4-6 and Modified FIG. 6; Lopes: FIG. 5A) the foldable bassinet of claim 1, wherein the at least one second hinge assembly comprises a first outer housing (Lopes: FIG. 5A: shell elements about 165 that are correspondent to Xie: FIG. 4 elements 301 of FIG. 4 as set forth in claim 1 above) and a second outer housing (Xie: elements within bubble “A” including 602) detachably connected to the first outer housing (Xie: As illustrated and conveyed through FIG. 5 where the first outer housing correspondent to 301 is detachably connected to the second outer housing 602), a first receiving chamber (Xie: correspondent to 301 and as modified to correspond with shell elements about 165 of Lopes: FIG. 5) and at least one second receiving chamber (Modified FIG. 6) are formed between the first outer housing and the second outer housing (where between 

    PNG
    media_image2.png
    379
    439
    media_image2.png
    Greyscale

Modified FIG. 6
Regarding claim 18, Xie in view of Lopes discloses (Xie: FIGS. 6 and Modified FIG. 6) the foldable bassinet of claim 17, wherein two second receiving chambers are formed between the first outer housing and the second outer housing (as illustrated in Modified FIG. 6), the at least one leg assembly comprises two leg components (as illustrated in FIG. 6 and Modified FIG. 6), and upper ends of the two leg components are received inside the two corresponding second receiving chambers respectively (as illustrated in FIGS. 6 and Modified FIG. 6).
Regarding claim 20, Xie in view of Lopes discloses (Xie FIGS. 4; Lopes: FIG. 5A) the foldable bassinet of claim 1, wherein the top rail assembly (Xie: 101; FIG. 4) comprises at least one tube component (Lopes: 164 within the first hinge assembly sheathed therearound; FIG. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art of latching schemes, pivotal arrangements of hinges and pivots with bassinets, and foldable/collapsible infant care articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUKE HALL/Examiner, Art Unit 3673     
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        6/7/2021